Campbell, C. J.
Plaintiff sued defendant for a balance of wages as teacher, his contract, as he claims, being for $104, and the amount paid him being $52.
*155A preliminary question was raised concerning jurisdiction. The case was begun before a justice upon a summons, which4' laid the damages within the sum authorized for his jurisdiction. The special count in the declaration was for the sum due under the contract, but the common counts laid damages at $500. No objection was made before the justice, and he gave judgment on the merits. In the circuit court no objection was made until the trial had progressed, showing the amount in controversy to be less than $100. Upon objection made, an amendment was allowed reducing the ad damnum, clause. We have no doubt this was proper.
The chief controversy was upon the validity of the contract, and the right to recover at all. The circuit court took the case from the jury, and ordered a verdict for the defendant.
Under our previous decisions, we think several errors were committed. The plaintiff showed a contract entered in a book kept'by the district, signed by the director and assessor, but not by the moderator. The handwriting of both officers was shown, but it appeared they did not sign at the same time.
It was held in Everett v. Fractional School Dist. No.2 of Cannon Tp., 30 Mich. 249, that simultaneous signing was not necessary, and the contract, -therefore, was sufficient on its face, and was admissible in evidence. We do not think any stronger testimony is required in school matters than in other ■ corporate agreements, where a contract within the ordinary powers of the corporation is always presumed valid when regularly signed.1 We are also of opinion that, as there is no law restricting the books of school boards to any particular number or kind, there is no reason why such a book as the one shown here should not have the same value as any other corporation record, as, at least presumptively, a corporate transaction. Had the court, as it should have done, received this record, the trial would, no doubt, have been abbreviated.
*156It appeared, further, that the teacher had Taught the full • time provided by the contract, except upon holidays, which, as we have previously decided, the district could not deduct from his pay. School District v. Gage, 39 Mich. 484. It further appeared affirmatively that the officer not signing the contract knew that plaintiff was teaching, and not only made no objection, but concurred in paying the money that was paid.
It is the business of school districts to keep up public schools, and it is the duty of the officers to provide teachers, and to make contracts with them. It is their duty to know under what conditions a teacher, whom they know to be teaching, claims to act. Plaintiff had a right to suppose his contract was a valid one when it was signed by a sufficient number of officers and he was, with the personal knowledge of the whole board, permitted, and apparently encouraged, •to proceed. A contract valid on its face, actually carried out in full with the acquiescence of all concerned, cannot be subsequently repudiated. The board cannot, by abstaining from holding meetings, and from doing its duty, set up its own wrong in defense of an honest claim. This case is within the principle of the recent case of Crane v. Bennington School Dist., 61 Mich. 299, where questions quite analogous were raised. We cannot but regret that any of our schools should be managed in the spirit shown on this •record.
The judgment must be reversed, with costs, and. a .new ¡trial granted. > •
The other Justices concurred.

 See Eureka Iron & Steel Works v. Bresnahan, 60 Mich. 332.